EXHIBIT 12.1 AK STEEL HOLDING CORPORATION RATIO OF EARNINGS TO COMBINED FIXED CHARGES (dollars in millions) Combined fixed charges: Capitalized interest credit $ Interest factor in rent expense Other interest and fixed charges Preference dividends — Total combined fixed charges $ Earnings-pretax income (loss) with applicable adjustments $ ) $ ) $ $ $ Ratio of earnings to combined fixed charges NM* NM* NM* * In 2010, 2009 and 2008, earnings were less than combined fixed charges by $172.3, $95.9 and $1.3, respectively.
